Case 2:17-cv-06108-MWF-JPR Document 118 Filed 02/18/20 Page 1 of 2 Page ID #:2166



   1   Daniel Lee Jacobson SBN 134978
       JACOBSON & ASSOCIATES
   2   315 Centennial Way
       Tustin, CA 92780
   3   (714).505-4872
       dlj @iacobsonlawyers.com
   4
       Attorneys for Defendant/Crossclaimant Michael Cohen
   5
   6

   7

   8                                  U.S. District Court for the
   9                                 Central District of California
  10
  11    BEATBOX MUSIC PTY, LTD.,                              Case#: 2:17-cv-06108-MWF-JPR
  12
              Plaintiff
  13                                                          Notice of Inadvertence
        v.
  14                                                           Date:         03/16/20
                                                               Time:         10:00
  15    LABRADOR ENTERTAINMENT,                                Courtroom:    3A
        INC., et al.                                           Trial date:   06/23/20
  16
              Defendant                                        Complaint filed: 08/22/17
  17

  18    AND ALL RELATED CROSSCLAIMS
  19
  20         Please take Note that the proof of service ("POS") that accompanied

  21   Defendant/Cross-Defendant Michael Cohen's Answer to the First Amended

  22   Complaint ("FAC") was filed inadvertently. That POS stated that Mr. Cohen's

  23   Answer to the FAC was served on Beatbox on 02/17/20 via mail. That's not true. The

  24   Answer was served on Beatbox via the CMIECF Federal filing system a moment after
  25   it was filed with that system, on 02117/20.

  26         The POS is not material, as the CM/ECF system served the Answer on Beatbox

  27   a moment after it was file. See 18 USC§ 1623(a) and US. v. Gaudin, 515. U.S. 506,

  28   509 (9th Cir. 1995.) Also, Ariana Arestegui (the declarant on the POS) admits below


                                                  -1-
                                          Notice of Inadvertence
Case 2:17-cv-06108-MWF-JPR Document 118 Filed 02/18/20 Page 2 of 2 Page ID #:2167



   1   that such POS was inadvertently false, "the declaration has not substantially affected
   2   the proceeding, [and] it has not become manifest that such [inadvertent] falsity has
   3   been or will be exposed." 18 USC § 1623(d).
  4
   5   Dated: 02/18/20                                             JACOBSON & ASSOCIATES
  6
   7                                                                   Is/ Dan Jacobson
                                                               Dan Jacobson, Attorneys for
   8                                                           Defendant Michael Cohen
   9                                         Declaration
 10
             1.     I have personal knowledge of that stated herein and if called to testify
 11
       could do so competently.
 12
             2.     Yesterday (02117/20) I inadvertently attached a proof of service ("POS")
 13
       that stated that Michael Cohen's Answer to the FAC was mailed to Plaintiff Beatbox
 14
       Music PTY, LTD. That's not true.
 15
             3.     In reliance on the court's electronic filing system and the explanation
 16
       thereof, I state the Answer was served on Beatbox via the CM/ECF Federal filing
 17
       system, a moment after that Answer was filed, on 02/17/20.
 18
             I declare under the penalty of perjury of the laws of the United States that the
 19
       foregoing is true and correct.
 20
             Executed at Tustin, CA on 02/18/20           /    ~
 21
 22                                                   ~~stu
 23
 24
 25
 26
 27

 28


                                                  -2-
                                          Notice of Inadvertence
